Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Specification
	The lengthy specification has not been checked to the extent necessary to determine the
presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 33 recites the limitation “a limiting structure” which renders the claim indefinite because it is unclear if the limitation is referring to “a limiting structure between said insertion seat and said main cover (Claim 1, line 28)” or corresponds to a different limiting structure.
Claims 2-10 are rejected due to their dependency on a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (US20200178899A1; hereinafter known as “Chae”).
	Regarding claim 1, Chae teaches an insertion device comprising: 
a cover body having a retaining space (See Chae Figure 1, cover body 100,101); and an insertion module disposed in said retaining space (See Chae Figure 4), and including 
a main body (See Chae Figure 4 part 200), 
a main cover that is connected to said main body and that cooperates with said main body to define a displacement space therebetween (See Chae Figure 4 part 100), 
an insertion seat that is removably positioned in said main cover and that is able to move in said displacement space between said main body and said main cover (See Chae Figure 4 part 300), 
a pre-compressed first elastic member that has two opposite ends that respectively abut against said insertion seat and said main cover (See Chae Figure 14, button 110 acts as a elastic plunger also see [0093], the elastic plunger spring S1 applies elastic force to the plunger body so that the plunger body 300 moves linearly, also see Figure 4 S1), 
a retraction seat that is removably positioned relative to said insertion seat (See Chae Figure 4 part 400), 
a pre-compressed second elastic member that has two opposite ends that respectively abut against said insertion seat and said retraction seat (See Chae Figure 4 part S2 and see [0123], applies elastic force to the needle withdrawing body 400 in a direction), 
a base that is separably positioned relative to said main body (See Chae Figure 4 part 510), and 
a sensing assembly that is to be separably mounted to said base (See Chae Figure 4 part 512); 
wherein, when said cover body is depressed (See Chae Figure 1, cover body 100 also see Figure 4 the cover body 101 consists of 110), the insertion seat is driven by a restoring force of said pre-compressed first elastic member (See Chae Figure 4 S1, and see [0093]) to perform an automatic-insertion operation and to collapse a limiting structure (See Chae Figure 4 part 410, and see [0124], the elastically offset in a direction of engagement) between said insertion seat and said main cover (See Chae Figure 4 part 102); 
	wherein, after the automatic-insertion operation is done (See Chae Figure 22A the insertion is down by S1 pushed down depicted by arrow), said cover body is positioned relative to said main body without rebounding, and a limiting structure between said insertion seat and said retraction seat collapses upon the collapse of said limiting structure between said insertion seat and said main cover (See Chae Figure 22A, part 410 is collapsed within 300 and 101 which makes up the main cover 100 also see Figure 4), said retraction seat (See Chae Figure 4, 400) is driven by a restoring force of said pre-compressed second elastic member (See Chae Figure 4 part S2 and see [0123], applies elastic force to the needle withdrawing body 400 in a direction) to perform an automatic-retraction operation (See Chae Figure 23); and wherein the restoring force of said pre-compressed first elastic member is configured not to act on said cover body during the depression of said cover body (See Figure 23, S1 is not compressed while S2 is performed upward motion during depression).
	Regarding claim 2, Chae teaches retraction seat (See Chae Figure 4 part 400) is mounted with an insertion needle (See Figure 2 needle 550, which is communication with the S1 and S2 which are part of the retraction seat see figure 4).
	Regarding claim 3, Chae teaches insertion seat (See Chae Figure 4 part 300) has at least one limiting groove (See Chae Figure 4 part 300 consists of grooves also see [0097] body 300 has elastic hooks 310 , and see [0099], stopper protrusions 320), said main cover having at least one limiting member that removably engages with said at least one limiting groove of said insertion seat (See Chae [0094], 102 is coupled to the interior of the external container 101 to guide the plunger body which has stopper protrusions engaging with a portion of the container 102), said insertion seat further having at least one positioning portion that positions said retraction seat relative to said insertion seat (See Chae [0124], 300 (insertion seat) has engaging hooks portion 340 to engage with 400 (retractions seat)), said at least one limiting groove cooperating with said at least one limiting member (See Chae [0094], 102 is coupled to the interior of the external container 101 to guide the plunger body which has stopper protrusions engaging with a portion of the container 102) and said at least one positioning portion to form a retraction limiting structure among said insertion seat (See Chae [0124], 300 (insertion seat) has engaging hooks portion 340 to engage with 400 (retractions seat)), said retraction seat and said main cover (See Chae Figure 4 300 with 400 placed inside of 102 which comprises the main cover). 
	Regarding claim 4, Chae teaches cover body has at least one urging portion on an inner surrounding surface thereof (See Chae Figure 4 part 100), said main body having at least one stopping portion (See Chae Figure 4 part 200, and see [0070], locking lever 213), said insertion seat having at least one buckle portion that separably abuts against said at least one stopping portions of said main body so as to position said insertion seat relative to said main body (See Chae Figure 4 and see Figure 8B, the insertion seat 300 within the main body and separated from 200 the main body also see [0069], also see [0102] fixing hooks, engages with sensor module which engages with the main body), said buckle portion being able to be pushed by said at least one urging portion of said cover body to be separated from said at least one stopping portion of said main body (See Chae Figure 6 and see [0102], fixing hooks 330 equivalent to buckle portion), said at least one buckle portion of said insertion seat cooperating with said at least one stopping portion of said main body to form an insertion limiting structure between said insertion seat and said main body (See Chae Figure 6 and 17 and see [0102], the sensor fixing hooks 330 is pressed inwardly by the internal container 102 to engage with the sensor hooks 330 are released from the pressed state, thereby disengaging from the sensor which is located on the base, the base is located on the main body). 
	Regarding claim 5, Chae teaches the pre-compressed first elastic member and said pre-compressed second elastic member is configured as a pre-compressed spring (See Chae Figure 4 S1 and S2).
	Regarding claim 7, Chae teaches cover body has at least one casing engaging structure (See Chae Figure 4 part 110), said main body having at least one body engaging structure that is able to engage said casing engaging structure of said cover body (See Figure 4 part 120).
	Regarding claim 8, Chae teaches said base has a mounting portion for said sensor assembly to be separably mounted thereto (See Chae Figure 4 part 511, also see Figure 17), said mounting portion of said base including a recess that permits said sensor assembly to be press-fitted thereinto and that is provided with an adhesive layer therein for said sensor assembly to be adhered thereto (See Chae Figure 17, 560 also see [0112] and[0114]). 
	Regarding claim 9, Chae teaches said insertion module (See Chae Figure 4) further includes an auxiliary insertion seat that is separably mounted to said insertion needle (See Chae Figure 10 part 520), said sensor assembly being separably mounted to said auxiliary insertion seat (See Chae Figure 10, sensor assembly 512 separate from 520)
	Regarding claim 10, Chae teaches time needed for performing the automatic-insertion operation and the automatic-retraction operation is no more than 100 milliseconds, no more than 8 milliseconds, no more than 4 milliseconds or no more than 2 milliseconds (See Chae [0126], the insertion and retraction occur at the same time because the plunger body 300 is released by the elastic spring S1 and S2).
	Regarding claim 11, Chae teaches an insertion device including a displacement space (See Chae Figure 1, cover body 100) that is cooperatively defined by a main cover and a main body (See Chae Figure 7, main cover 100 and main body 200); 
an insertion module disposed in the displacement space (See Chae Figure 4), the insertion module being movable in the displacement space by pre-compressed first and second elastic members (See Chae Figure 14, button 110 acts as a elastic plunger also see [0093], the elastic plunger spring S1 applies elastic force to the plunger body so that the plunger body 300 moves linearly, also see Figure 4 S1, and See Chae Figure 4 part S2 and see [0123], applies elastic force to the needle withdrawing body 400 in a direction) therein so as to perform an automatic-insertion operation and an automatic-retraction operation (See Chae [0093][0123]); an insertion limiting structure disposed between the insertion module and the main body for removably positioning the insertion module at a pre-insertion position (See Chae Figure 4 part 410 limiting structure [0124]); and 
a retraction limiting structure disposed between the insertion module and the main cover (See Figure 22A part 130), a portion of the insertion module being able to move from a post-insertion position to the pre-insertion position when the retraction limiting structure is collapsed (See Figure 22A part 130 and see [0125-0126]); 
wherein, when the insertion device is kept being depressed, the insertion limiting structure is collapsed (See Figure 22A, pressed down 410 is collapsed), and the insertion module is biased by a restoring force of the pre-compressed first elastic member to move downwardly to perform the automatic-insertion operation (See Figure 22A S1 is pressed downward), the retraction limiting structure being collapsed immediately after the insertion module finishing the automatic-insertion operation (See Figure 22A 130), such that the insertion module is biased by a restoring force of the pre-compressed second elastic member to move upwardly to perform the automatic-retraction operation (See Figure 23 S2 is upward also see [0123]), the insertion module positioning a sensor assembly thereof onto a base during the automatic-insertion operation (See Figure 22A, sensor assembly 512 and base 510, while inserting S1 pressed down), a time needed for performing the automatic-insertion operation and the automatic-retraction operation being no more than 100 milliseconds, no more than 8 milliseconds, no more than 4 milliseconds or no more than 2 milliseconds (See Chae [0126], the insertion and retraction occur at the same time because the plunger body 300 is released by the elastic spring S1 and S2).
Regarding claim 12, Chae teaches the insertion module includes an insertion seat (See Chae Figure 4 part 300) and a retraction seat (See Chae Figure 4 part 400), the insertion limiting structure being formed between the insertion seat and the main body (See Chae Figure 4 part 410 limiting structure [0124]), the retraction limiting structure being formed among the insertion seat, the retraction seat and the cover body (See Figure 22A part 130 is within the insertion seat 300 also see [0126]), the retraction seat being mounted with an insertion needle, the insertion seat having a pushing portion (See Figure 22A and See Figure 4A insertion seat 300 pushes down onto the sensor assembly).
Regarding claim 13, Chae teaches the base has a mounting portion that corresponds in position to the sensor assembly (see Chae Figure 4 part 510 is the base and sensor assembly is 512, and see 5112 as mounting portion), the mounting portion of the base including a recess that permits the sensor assembly to be press-fitted thereinto and that is provided with an adhesive layer therein for the sensor assembly to be adhered thereto (See Chae Figure 17 has 560 adhesive also see [0114]), or at least one resilient hook that is for engaging with the sensor assembly
Regarding claim 14, Chae teaches after the insertion operation performed by the insertion device, the insertion needle is inserted through the base to insert a sensor underneath a skin surface of a host (See Chae Figure 22A and [0133-0134]), and the pushing portion of the insertion seat tightly abuts against the sensor assembly so as to prevent the sensor assembly from being separated from a mounting portion of the base (See Chae Figure 22A, pushing represented by arrow and insertion with S1, tightly abuts against the sensor assembly 510)
Regarding claim 15, Chae teaches the pre-compressed first elastic member is configured as a pre-compressed spring (See Chae Figure 4 S1), and has two opposite ends that respectively abut against the insertion seat and the main cover (See Chae Figure 4 S1, two opposite ends and is in contact with part 300 and 200).
Regarding claim 16, Chae teaches the pre-compressed second elastic member is configured as a pre-compressed spring (See Figure 4 part S2), and has two opposite ends that respectively abut against the insertion seat and the retraction seat (See Figure 4 part S2 is in contact with 300 and 400).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Rao et al. (WO2018136898A1; hereinafter known as “Rao”). 
	Regarding claim 6 and 17, Chae teaches cover body (See Chae Figure 1, cover body 100,101) and insertion device (See Chae Figure 4, and abstract) but fails to teach a lower casing that is air-tightly and separably coupled forming an airtight space, said airtight space being provided with a desiccant therein. Rao teaches a lower casing that is air-tightly and separably coupled forming an airtight space (See Figure 5 and 6A part 810), said airtight space being provided with a desiccant therein (See Figure 6A, 502 and see [0090]).
 It would be obvious to one of ordinary skill in the art before the effective filing date of present application to provide Chae with a lower casing that is air-tight with a desiccant like taught by Rao to improve Chae’s device with a desiccant keeping the sensor sanitary and free from bacterial growth that can be caused by moisture build up.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/M.R.K./            Examiner, Art Unit 3791